Case: 16-12305   Date Filed: 03/13/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-12305
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:15-cr-00239-CG-B-1



UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                 versus

JAMES MICHAEL STRICKLAND,


                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                             (March 13, 2017)

Before JULIE CARNES, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                Case: 16-12305        Date Filed: 03/13/2017       Page: 2 of 4


       James Strickland appeals his conviction for possession of a firearm by a

convicted felon under 18 U.S.C. § 922(g)(1). He argues the district court erred

when it denied his motion for a judgment of acquittal, contending the Government

did not present sufficient evidence at trial. He also presents, for the first time on

appeal, a series of arguments as to why § 922(g)(1) is unconstitutional. After

review, 1 we affirm.

                                      I. DISCUSSION

       Section 922(g)(1) makes it unlawful for a felon to possess a firearm in or

affecting interstate commerce. 18 U.S.C. § 922(g)(1). Strickland and the

Government stipulated as to the interstate commerce element and Strickland’s

status as a felon, leaving possession as the only open issue at trial. The

Government was required to prove Strickland knowingly possessed the firearm.

United States v. Funches, 135 F.3d 1405, 1406–1407 (11th Cir. 1998). According

to Officer Looney, after his arrest Strickland admitted to her that the pistol found at

the scene of the arrest belonged to him and that he had purchased it. Looney

testified that both Strickland and his companion separately told her that both cars

parked outside the trailer where they were apprehended, including the one in which



       1
          “We review de novo a District Court’s denial of judgment of acquittal on sufficiency of
evidence grounds, considering the evidence in the light most favorable to the Government, and
drawing all reasonable inferences and credibility choices in the Government’s favor.” United
States v. Capers, 708 F.3d 1286, 1296 (11th Cir. 2013) (citation omitted).
                                                2
               Case: 16-12305     Date Filed: 03/13/2017    Page: 3 of 4


the firearm was found, were “theirs.” The Government also introduced evidence

that Strickland pled guilty to receiving the stolen gun in state court.

      Strickland asserts and the Government does not dispute that the Government

proffered no fingerprint evidence; however, Officer Looney testified that she did

not request fingerprints because Strickland admitted the gun was his. Strickland

also notes that the car in which the gun was found had been rented in the name of

his companion, not Strickland’s. In essence, Strickland asserts the jury should not

have believed the testimony of Officer Looney. But because “all factual and

credibility inferences are drawn in favor of the government, the jury’s verdict must

stand unless no reasonable factfinder could have found [Strickland] guilty beyond

a reasonable doubt.” United States v. Taylor, 417 F.3d 1176, 1182 (11th Cir.

2005) (holding that officers’ testimony that defendant dropped a dark object while

being chased and that officers later recovered a firearm in the same vicinity was

sufficient evidence to affirm the jury’s conviction). A reasonable jury could have

found Strickland guilty beyond a reasonable doubt based on his and his

companion’s admissions with respect to ownership of the cars and the gun itself.

We have upheld convictions on less compelling evidence than this. See id.; United

States v. Jernigan, 341 F.3d 1273, 1279–80 (11th Cir. 2003) (upholding

convictions of the owner and driver of a vehicle and his codefendant passenger

where the weapon was found within reach of both, the statements of the


                                           3
               Case: 16-12305     Date Filed: 03/13/2017    Page: 4 of 4


codefendant implicated the owner, and the weapon was found wrapped in a red

bandana signifying the known gang membership of the codefendant).

      Strickland’s assertions that § 922(g)(1) is unconstitutional fall short as well.

Strickland raises these arguments only on appeal, and “[a]s a general rule, this

court will not address an issue not decided by the district court.” United States v.

McAllister, 77 F.3d 387, 389 (11th Cir. 1996). In McAllister, we elected to address

the defendant’s constitutional challenge even though it had not been raised to the

district court because the Supreme Court case on which the defendant relied on

appeal had not been decided at the time of his trial. Id. That is not the case here,

and we find no other reason to exercise our discretion to conduct a constitutional

analysis. Strickland’s theories are tenuous and unsupported by authority, and

declining to address them will not result in a miscarriage of justice. Id. (citing

Lattimore v. Oman Constr., 868 F.2d 437 (11th Cir. 1989)).

                                  II. CONCLUSION

      For the foregoing reasons, the evidence was sufficient to convict Strickland.

      AFFIRMED.




                                           4